
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.42 Lease Agreement

LEASE AGREEMENT

    THIS LEASE AGREEMENT, hereinafter referred to as Lease, entered into this
19th day of October 2001, between T.J.T. Enterprises LLC, hereinafter called the
Lessor and T.J.T., Inc., a Washington Corporation, hereinafter referred to as
Lessee:

    Witnesseth

    That the Lessor does hereby lease to Lessee and Lessee does hereby hire from
Lessor the following described premises situated in Gem County, Idaho as
described on Exhibit "A" (commonly known as T.J.T., Inc. Idaho Sales Office)
attached hereto:

    Together with all appurtenances thereto and with easements of ingress and
egress necessary and adequate for the conduct of Lessee's business, for the term
of five (5) years, running from and including the first day of November, 2001,
up to and including the 31st day of October 2006, for use in Lessee's regular
business, or any other legitimate business, subject to the terms and conditions
of this lease.

1.Lessee covenants to pay to Lessor at T.J.T., Inc., office in Emmett, Idaho, or
at such other place in Emmett, Idaho, as Lessor shall designate in writing as
rent for such premises, the monthly sum of One thousand Three hundred and
Nineteen Dollars ($1,319.00), payable in advance commencing November 1, 2001. In
addition, One hundred and Fifty-two Dollars ($152.00) is payable November 19,
2001 for 3% increase of payments for July, August, September and October 2001.
Lease payment shall increase three per cent (3%) annually for duration of this
lease.

    In addition to the above, Lessor and Lessee mutually covenant and agree as
follows:

11.Lessee may, at its own expense, either at the commencement of or during the
term of this lease, make such additions to the leased premises including,
without prejudice to the generality of the foregoing, alterations in the water,
gas and the electric wiring systems, as may be necessary to fit the same for its
business, upon first obtaining the written approval of Lessor as to the
materials to be used and the manner of making such alterations and/or additions.
Lessor covenants not to unreasonably withhold approval of alterations and/or
additions proposed to be made by Lessee. At any time prior to the expiration or
earlier termination of the lease, Lessee may remove any or all such alterations,
additions or installations in such a manner as will not substantially injure the
leased premises. In the event Lessee shall elect to make any such removal,
Lessee shall restore the premises, or the portion or portions affected by such
removal, to the same condition as existed prior to the making of such
alteration, addition or installation, ordinary wear and tear excepted, All
alterations, additions or installations not so removed by Lessee shall become
the property of the Lessor without liability on Lessor's part to pay for the
same.

12.Lessee shall, during the term of this lease, maintain and make all necessary
repairs to any structures and improvements located on the leased premises.

13.Lessee shall pay all charges for water, gas and electricity consumed by
Lessee upon the leased premises.

14.Lessee shall duly obey and comply with all public laws, ordinances, rules or
regulations related to the use of the leased premises.

15.Lessee shall not assign, transfer, sublease, mortgage, pledge or otherwise
encumber or dispose of this lease or any portion thereof without written
approval of Lessor. If any assignment is

1

--------------------------------------------------------------------------------

made without said specific written permission, it shall be declared void and the
Lessor, at its option, may cancel this lease.

16.Lessee shall be responsible for the payment of all real estate taxes assessed
against the leased premises during the term of this lease, and shall be
responsible for all other expenses associated with this property during the term
of this lease.

17.Lessee shall insure the improvements on the leased premises against loss by
fire, flood, civil commotion or other casualty, and shall maintain such
insurance in amounts sufficient to repair or replace any structures so damaged
to as good a condition existing at the beginning of this lease. Lessee shall
provide the Lessor with proof of such insurance and failure to provide such
proof shall be a default by the terms of this lease agreement. Lessee shall also
maintain a good and sufficient liability insurance policy and hold Lessor
harmless from all liability associated with the use of the leased premises.

18.In the event that the leased premises shall be taken for public use by the
city, state, federal government, public authority or other corporation having
the power of eminent domain, then this lease shall terminate as of the date on
which possession thereof shall be taken for such public use, or at the option of
Lessee, as of the date on which the premises shall become unsuitable for
Lessee's regular business by reason of such taking; provided, however, that if
only a part of the leased premises shall be so taken, such termination shall be
at the option of the Lessee only. If such a taking of only a part of the leased
premises occurs, a proportionate reduction of the rent to be paid from and after
the date such possession is taken for public use. Lessee shall have the right to
participate, directly or indirectly, in any award for such public taking to the
extent that it may have suffered compensatable damages as a Lessee on account of
such public taking.

19.Either of the parties has the right to terminate this Lease with ninety days'
notice.

    And it is mutually understood and agreed that the covenants and agreements
herein contained shall inure to the benefit of and shall be equally binding upon
the respective executors, administrators, heirs and assigns of the parties
hereto.

    In witness whereof, the parties hereto have executed this lease.


/s/ TERRY J. SHELDON   

--------------------------------------------------------------------------------

Terry J. Sheldon, Partner
T.J.T. Enterprises LLC
 
October 19, 2001
Date
 
 
/s/ JERRY L. RADANDT   

--------------------------------------------------------------------------------

Jerry L. Radandt, Partner
T.J.T. Enterprises LLC
 
October 19, 2001
Date
 
 
/s/ TERRY J. SHELDON   

--------------------------------------------------------------------------------

Terry J. Sheldon, Partner
T.J.T. Enterprises LLC
 
October 19, 2001
Date
 
 
/s/ LARRY PRESCOTT   

--------------------------------------------------------------------------------

Larry Prescott, CFO,
T.J.T. Enterprises LLC
 
October 19, 2001
Date
 
 

2

--------------------------------------------------------------------------------


EXHIBIT A
(ID Sales Shop)


    A tract of land in Lot 9, Section 6, Twp. 6 N., R. 1 W.B.M., Gem County,
Idaho, as follows:

    Commencing from the South quarter corner, Section 6, TWP. 6 N., R. 1 W.B.M.,
running East 675.5 feet; thence North 1383.6 feet to the North bank of the
Payette River, the place of beginning; thence

    North 339 feet to the South line of the County Road; thence West along said
South line 136 feet; thence Southwest 343 feet to the North bank of the Payette
River; thence Northeast along the said North bank 157 feet to the Place of
beginning.

    EXCEPTING THEREFROM the following described tract of land:

    A parcel of land being on the Westerly side of the Centerline of State
Highway No. 52, project No. s-3836(2) Highway Survey as shown on the plans
thereof now on file in the office of the Department of Highways of the State of
Idaho, as to that portion of the following described land lying within
Government Lot 9 of Section 6, TWP. 6 N., R. 1 W.B.M., described as follows,
to-wit:

    Beginning at the Southwest corner of the tract of land as described in that
certain Warranty Deed dated march 6, 1928, recorded March 15, 1928 in Book 18 of
Deeds, at page 420, as Instrument No. 20887, records of Gem County, Idaho, which
corner is shown of record to be East 687.0 feet and North 1383.6 feet from the
South quarter corner of Section 6, Twp. 6 N., R. 1 W.B.M.; thence Northerly
(shown of record to be North) along the East line of said tract of land 339.0
feet, more or less, to a point in the South line of an existing County Road;
thence Westerly along the South line of said existing County Road 88.0 feet,
more or less, to a point that bears South 22 degrees 20'42" West 30.74 feet from
Station 1+18.24 of the County Road Survey as shown on the plans of said State
Highway No. 52, Project N. s-3836(2) Highway Survey; thence South 72 Degrees
57'04" East 62.54 feet to a point that bears North 89 Degrees 40'54" West from
Station 82+35.30 of said Highway Survey; thence South 5 Degrees 37'31" West
186.10 feet to a point in a line parallel with and 80.0 feet Westerly from the
centerline and bears North 89 Degrees 40'54" West from Station 80+50 of said
Highway Survey; thence South 0 Degrees 19'06" West along said parallel line
236.0 feet, more or less, to a point in the Northerly Highwater line of the
Payette River; thence Southeasterly along said Northerly Highwater line 55.0
feet, more or less, to a point in the Westerly right of way line of existing
State Highway No. 52; thence North 0 Degrees 12'24" East 135.0 feet, more or
less, to the place of beginning.

    EXCEPTING THEREFROM that portion thereof lying between the Highwater lines
of the Payette River. Highway Station reference: 77+83 and 82+56.

    AND ALSO EXCEPTING a tract of land 54 feet by 218 feet located in the
Southwest corner of the above described tract of land.

    INCLUDING all water and ditch rights appurtenant thereto or used in
connection therewith. Subject to easements, rights of ways, exceptions and
reservations, if any.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT A (ID Sales Shop)
